Citation Nr: 0943136	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  97-33 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling. 

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the left knee, 
currently evaluated 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the right knee, 
currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney-at-law


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1986 to May 1990. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of September 1996 and May 1997 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  Original 
jurisdiction has been transferred to the RO in Milwaukee, 
Wisconsin.

Procedural history

Lumbar spine disability 

The Board awarded the Veteran service connection for a lumbar 
spine disability in April 1994.  In a May 1994 rating 
decision which implemented the Board's decision, the Chicago 
RO assigned a noncompensable (zero percent) disability rating 
effective May 15, 1990.  

In June 1996, the Veteran filed a claim of entitlement to an 
increased disability rating for his service-connected lumbar 
spine disability.  The RO denied the claim in the above-
referenced September 1996 rating decision.  The Veteran 
disagreed with the RO's decision and perfected an appeal as 
to that issue.  

During the appeal period, the Veteran's lumbar spine 
disability rating was increased to 10 percent disabling in 
June 1997, to 20 percent disabling in June 2004, and to 
40 percent disabling in April 2005.  In a January 2008 
decision, the Board assigned an effective date of September 
1, 1995 for the assignment of the 40 percent disability 
rating.  

Bilateral chondromalacia

In an October 1991 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
chondromalacia of both the right and left patella; a 
noncompensable (zero percent) disability rating was assigned 
for each knee respectively.  In April 1994, the Board 
increased these disability ratings to 
10 percent disabling. 

In February 1997, the Veteran filed claims of entitlement to 
increased disability ratings for his service-connected left 
and right chondromalacia patella.  The RO denied these claims 
in the above-referenced May 1997 rating decision.  The 
Veteran disagreed with these decisions and perfected an 
appeal as to both issues.  

In November 1997, the RO increased the disability rating for 
his left knee disability to 20 percent disabling.  In its 
January 2008 decision, the Board increased the Veteran's 
disability rating for his right knee disability to 20 percent 
disabling.  The Board also assigned an effective date of 
February 25, 1996 for both 20 percent ratings.  

The Board's January 2008 decision and the May 2009 Joint 
Motion for Remand

In February 2007, the Board remanded the Veteran's bilateral 
knee and lumbar spine claims.  

In its January 2008 decision, the Board denied the Veteran's 
claims of entitlement to increased disability ratings greater 
than 40 percent for his service-connected lumbar spine 
disability, and greater than 20 percent for the bilateral 
knee disabilities.  The Veteran appealed the Board's January 
2008 decision to the United States Court of Appeals for 
Veterans Claims [the Court].  A Joint Motion for Remand was 
filed, which the Court granted in May 2009.  

Specifically, the Joint Motion indicated that the Board 
failed to provide an adequate statement of its reasons or 
bases for its finding that an extraschedular rating was not 
warranted for either his lumbar spine disability or his knee 
disabilities.  See the May 2009 Joint Motion, page 3.  
Additionally, with respect to the Veteran's knee claims, the 
Joint Motion indicated that the Board failed to ensure 
compliance with its February 2007 remand instructions, and 
directed that a remand was warranted under Stegall v. West, 
11 Vet. App. 268 (1998).   The Joint Motion also indicated 
that the Board failed to provide an adequate statement of its 
reasons or bases for its finding that the medical evidence of 
record did not show lateral instability or recurrent 
subluxation of the left knee.  Id., pages 2 and 3.  

The Veteran's file has been returned to the Board.  The Board 
sent the Veteran a letter in June 2009, notifying the Veteran 
that he may submit any additional argument or evidence in 
relation to his claims.  On September 14, 2009, the Veteran's 
representative submitted a written statement of argument.  

Issues not on appeal

In the above-referenced January 2008 decision, the Board 
granted the Veteran's claim of entitlement to an effective 
date earlier than December 11, 2005 for the assignment of a 
40 percent disability rating for the service-connected lumbar 
spine disability.  The Board assigned an effective date of 
September 1, 1995.  The May 2009 Joint Motion specifically 
indicated that "the Court may not disturb such a 
determination," citing Robertson v. Principi, 17 Vet. App. 
135, 139 (2003).  Accordingly, the Board's effective date 
determination is final.  See 38 C.F.R.               § 
20.1100 (2009).

As noted above, in January 2008 the Board also awarded an 
increased disability rating from 10 to 20 percent for the 
Veteran's service-connected chondromalacia patella of the 
right knee, effective February 25, 1996.  Additionally, the 
Board awarded an earlier effective date of February 25, 1996 
for the assignment of the 20 percent disability rating for 
the Veteran's service-connected chondromalacia patella of the 
left knee.  The May 2009 Joint Motion is pertinently silent 
as to any fault with these allowances.  Accordingly, the 
Board's January 2008 allowances are also final.  See 38 
C.F.R. § 20.1100 (2009).

In its January 2008 decision, the Board remanded the 
Veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) for readjudication.  The RO subsequently 
granted the Veteran's TDIU claim in a February 2009 rating 
decision.  To the Board's knowledge, the Veteran has not 
disagreed with the RO's decision.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such the effective 
date]. Therefore, that matter has been resolved and is not in 
appellate status.  

Remanded issues

The issues of entitlement to increased disability ratings for 
the service-connected chondromalacia patella of the left and 
right knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's service-connected lumbar spine disability is 
manifested by pain and limitation of motion. 

2.  The medical and other evidence of record indicates that 
the Veteran's service-connected lumbar spine disability is 
not manifested by ankylosis or neurological symptomatology.  

3.  The evidence does not show that the Veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the Veteran's service-connected lumbar spine 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002); Diagnostic Code 
5242 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling. 

The Veteran claims entitlement to an increased disability 
rating greater than 40 percent for his service connected 
lumbar spine disability.  

The Veteran's left and right knee increased rating claims are 
being remanded pursuant to the May 2009 Joint Motion; this 
will be discussed in the Remand section below.

With respect to the Veteran's lumbar spine claim, the Board 
initially wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski,     1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with Fletcher in mind.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).

Notice

The Board's January 2008 decision contained an extensive 
discussion concerning VCAA compliance.  See the January 2008 
Board decision, pages 9-14.  The May 2009 Joint Motion for 
Remand, as adopted by the Court, did not mention any VCAA 
deficiencies, either as to adequacy of VCAA notice furnished 
by the RO or as to the Board's discussion of the adequacy of 
such notice in its January 2008 decision.  The Board is 
confident that if there were errors in terms of VCAA notice, 
or the Board's discussion thereof, this would have been 
brought to the Board's attention for the sake of judicial 
economy.  

Although the Court's May 2009 Order serves to vacate the 
Board's January 2008 lumbar spine denial and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
Veteran.  Examination of the now-vacated decision reveals 
that the Board articulated how VCAA compliance with respect 
to the duty to notify was achieved.  Because the Joint Motion 
found no fault in the Board's previous notice discussion, and 
for the sake of economy, that complete discussion will not be 
repeated.

The Board notes that since the January 2008 decision, but 
before the Court's May 2009 order, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) was issued by the Court.  In that 
case, the Court held that for an increased compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

The Board believes that if there were any problems related to 
Vazquez-Flores, this would have been brought to the Board's 
attention in the Joint Motion and/or Order of the Court.  In 
any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

Moreover, the Veteran and his attorney have actual knowledge 
of what was necessary to substantiate this claim.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, 22 Vet. App. at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, 
the Veteran was represented by counsel, who submitted legal 
argument on the Veteran's behalf at the Court.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) [appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"].  Thus, the Veteran through 
his representative has actual knowledge of what is required 
to establish an increased rating.

It is abundantly clear that the Veteran through his attorney 
is fully aware of what is required under the VCAA.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran]; see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no further 
duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his lumbar spine claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  There is nothing in the Joint Motion 
which suggests any deficiencies in this area.
In addition, subsequent to the Board's January 2008 decision, 
the Veteran was afforded another VA examination in May 2008 
in relation to an issue no longer on appeal.  This 
examination included a thorough assessment of the severity of 
the Veteran's current lumbar spine disability.  

The Veteran's attorney has recently argued that the Veteran's 
previous March 2007 VA examination was inadequate because it 
was not administered during a "flare-up" of back pain, 
which the Veteran has reported occurs once every four to 
seven days.  See the September 14, 2009 letter from the 
Veteran's attorney.  
The Veteran's attorney has cited to Ardison v. Brown, 6 Vet. 
App. 405 (1994) and Bowers v. Derwinski, 2 Vet. App. 675 
(1992) for the proposition that where an evaluation of a 
disability that fluctuates in degree of disability is at 
issue, an examination of the disability during an active 
stage or during an outbreak is required.  In that regard, the 
Veteran's attorney has requested that the Veteran's lumbar 
spine claim be remanded to be evaluated by a VA examiner 
during an actual  flare-up.  See the September 14, 2009 
letter from the Veteran's attorney.

It is true that in Ardison v. Brown, 6 Vet. App. 405, 408 
(1994), the Court stated that where fluctuating conditions 
escape detection on examination, VA must conduct an 
examination during the active stage of the disease.  However, 
in the present case, the Veteran's low back flare-ups appear 
to be random, unaffected by season, weather, etc., but are 
tied to such activity such as going up stairs.  See the May 
2008 VA spine examiner's report, page 2.  The May 2008 VA 
examiner noted that the Veteran's symptoms will improve with 
medication or massage of his back.  Given the brief duration 
of the flare-ups, scheduling an examination during a period 
flare up does not appear to be feasible.  In Voerth v. West, 
13 Vet. App. 117, 122-23 (1999), the Court distinguished 
Ardison as follows: " . . . in Ardison the appellant's 
worsened condition would last weeks or months while here the 
appellant's worsened condition would last only a day or 
two."  The Veteran reported to the May 2008 VA examiner that 
his flare-ups occurred two to three times a month and last 
eight to ten hours.  Accordingly, an examination during an 
active flare-up is not feasible and is not required.

The Veteran has been accorded ample opportunity to present 
medical evidence of increased lumbar spine disability during 
flare-ups in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
The Veteran is represented by an attorney.  

Accordingly, the Board will proceed to a decision.

Analysis

Schedular consideration 

The Board initially notes that the May 2009 Joint Motion 
mentioned no deficiencies  as to adequacy of the Board's 
January 2008 discussion as to whether the Veteran's service-
connected lumbar spine disability symptomatology warranted an 
increased rating greater than 40 percent on a schedular 
basis.  Rather, with respect to the Veteran's lumbar spine 
claim, the Joint Motion only identified inadequate statements 
of reasons and bases within the Board's extraschedular 
analysis.           See the May 2009 Joint Motion, pages 3 
and 4.  The Board is therefore confident that if there were 
errors in terms of the Board's schedular rating discussion 
[i.e., its assignment of diagnostic code, its Esteban, 
Deluca, and Hart considerations, and its application of the 
relevant former and current schedular criteria to the 
evidence of record], this would have been brought to the 
Board's attention for the sake of judicial economy.  The 
Board accordingly incorporates its January 2008 schedular 
rating analysis and conclusions herein.  

The Board recognizes that additional medical evidence in the 
form of VA outpatient treatment records and a May 2008 VA 
examination has been added to Veteran's claims folder 
subsequent to the Board's January 2008 decision.  After 
reviewing this medical evidence in its entirety, the Board 
concludes that such does not alter the Board's January 2008 
schedular analysis and conclusions with respect to the 
Veteran's lumbar spine disability.  More specifically, the 
additionally incorporated medical evidence fails to indicate 
any neurological symptomatology associated with the Veteran's 
lumbar spine disability which would allow for rating the 
disability under former Diagnostic Code 5293 or current 
Diagnostic Code 5243 [intervertebral disc syndrome].  See, 
e.g., the Veteran's January 18, 2008 VA Neurological Consult 
[indicating normal motor skills (5/5), a sensory system 
normal to pin prick, vibration and proprioception, and 1+ 
reflexes in the lower extremities]; see also the May 2008 VA 
spine examiner's report, page 6 [noting that the Veteran had 
no sensory deficit to touch or pain, and intact reflexes.]

Absent associated neurological symptomatology, the Veteran's 
lumbar spine disability is still properly rated based upon 
limitation of motion under the former Diagnostic Code 5292 
and the current general schedule for rating spinal 
disabilities, to include specifically Diagnostic Code 5242.  
Under former Diagnostic Codes 5292 [as well 5295 (lumbosacral 
strain)], the Veteran is already receiving the maximum 
rating, 40 percent.  With respect to the current Diagnostic 
Code 5242, there is no evidence in the additional medical 
records demonstrating ankylosis of the lumbar spine, which is 
required for a rating greater than 40 percent.  Indeed, the 
March 2008 VA examiner pertinently noted that the Veteran 
lumbar spine disability manifests "no postural or fixed 
deformity."  See the March 2008 VA examiner's report, page 
6.  Accordingly, a rating in excess of 40 percent for the 
lumbar spine disability under the current schedular criteria 
is also not warranted.



Extraschedular consideration

As noted above, the May 2009 Joint Motion instructed the 
Board to address whether specific evidence in the record 
demonstrated that the Veteran's lumbar spine disability 
markedly interfered with his employment, such that an 
extraschedular disability rating would be warranted.  

As was alluded to in the Introduction, TDIU was granted in a 
February 2009 rating decision, effective March 31, 2006.  To 
some extent, the matter of an extraschedular rating is now a 
moot point.  However, per the May 2009 Joint Motion's 
instructions, the Board will discuss the matter.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected lumbar spine disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, the symptomatology associated with the Veteran's 
disabilities, principally pain with limitation of motion and 
without ankylosis or neurological deficit, is specifically 
contemplated under the appropriate former [DC 5292] and 
current [DC 5242] rating criteria for the spine.  
Accordingly, the Board finds that the Veteran's disability 
picture has been sufficiently contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, per the instructions of the May 
2009 Joint Motion for Remand, the Board will specifically 
address whether the evidence of record demonstrates any of 
the factors provided in the "governing norms" such as 
frequent hospitalization or marked interference with 
employment   See 38 C.F.R.    § 3.321(b)(1).  

With respect to hospitalization, the record does not show 
that the Veteran has required frequent hospitalizations for 
his service-connected lumbar spine disability, and the 
Veteran does not so contend.

With respect to marked interference with employment, the May 
2009 Joint Motion specifically identified two documents 
pertaining to the Veteran's prior employment with the Postal 
Service, which the Board failed to discuss in its January 
2008 decision.  The first is a March 1998 Agency 
Certification of Reassignment and Accommodation Efforts 
record, in which the Postal Service certified that 
reassignment and accommodation were not viable options for 
the Veteran's position because he had to be able to stand, 
walk, and lift up to 70 pounds.  The Postal Service attempted 
to assign the Veteran light duty assignments, but medical 
restrictions made it impossible for the Postal Service to 
accommodate his disabilities.  See the March 26, 1998 Postal 
Service Reassignment and Accommodations Report; see also the 
May 2009 Joint Motion for Remand, pages 3 and 4.  

The May 2009 Joint Motion also identified a May 1998 medical 
report from the R.G. clinic, which stated that the Veteran 
was unable to work [at the Postal Service] due to problems 
related to his knee and back, and recommended that the 
Veteran take a period of time off from work.  See the May 12, 
1998 medical report from the R.G. clinic.  

After considering these decade old records, in addition to 
the evidence of record as a whole, the Board concludes that 
with respect to the Veteran's service-connected lumbar spine 
disability alone, marked interference with employment beyond 
that contemplated in the schedular criteria is not 
demonstrated.  Service connection has been established for 
numerous other disorders, to include headaches, currently 
evaluated 50 percent disabling; bilateral chondromalacia 
patella, each evaluated 20 percent disabling; a scar 
evaluated 10 percent disabling; in addition to the lumbar 
spine disability currently at issue, rated 40 percent 
disabling.  While the Veteran may now in fact be unemployable 
[as indicated by the VA's award of total disability rating 
based on individual unemployability (TDIU) in February 2009], 
the evidence does not demonstrate that the Veteran's lumbar 
spine disability alone markedly interferes with employment 
beyond the extent which is contemplated in the 40 percent 
rating which is currently assigned.  Indeed, the March 1998 
Agency Certification of Reassignment and Accommodation 
Efforts indicated that both the Veteran's back and knee 
disabilities prevent him from working in the Postal Service.  

The Board in no way disagrees that the Veteran's service-
connected lumbar spine disability prevents him from engaging 
in physical work activities involving lifting, walking, and 
standing for long periods of time.  Such symptomatology, 
however, is appropriately compensated via the 40 percent 
rating which is currently assigned.
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's lumbar spine disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a disability rating greater than the 
currently assigned 40 percent for the Veteran's service-
connected lumbar spine disability is not warranted.  


ORDER

Entitlement to an increased disability rating greater than 40 
percent for a service-connected lumbar spine disability is 
denied.  




	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the left knee, 
currently evaluated 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the right knee, 
currently evaluated 20 percent disabling.

As was noted in the Introduction, the May 2009 Joint Motion 
for Remand indicated that in its January 2008 decision, the 
Board failed to ensure compliance with its February 2007 
remand instructions as to the conduct of a VA examination, 
and directed that a remand was warranted under Stegall v. 
West, 11 Vet. App. 268 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

Accordingly, these issues are REMANDED to the Department of 
Veterans Affairs Regional Office for the following action:

1. The RO should arrange for a medical 
professional to review the Veteran's VA 
claims folder and to provide an opinion, 
based upon the entire medical history and 
with supporting rationale, as to the 
etiology of the Veteran's DJD of both 
knees, and whether it is as likely as not 
that the Veteran's DJD of both knees is 
related to his active duty military 
service.  If it is more likely that the 
Veteran's bilateral DJD knee disability is 
related to a cause occurring after the 
Veteran's military service, the reviewer 
should specifically indicate as such.  If 
the reviewing professional determines that 
physical examination and/or diagnostic 
testing of the Veteran are necessary, such 
should be scheduled.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the RO should 
readjudicate the Veteran's increased 
rating claims.  If the claims are denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


